           Case: 3:20-cv-00444-wmc Document #: 1 Filed: 05/12/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


TRI-NORTH BUILDERS, INC.
2625 Research Park Drive
Fitchburg, WI 53711
                Plaintiff,
MADISON RIMROCK LODGING INVESTORS I, LLC                      Case No.
1600 Aspen Commons, Suite 200
Middleton, WI 53562-4770
                Involuntary Plaintiff,
v.
THE CINCINNATI INSURANCE COMPANY
6200 S. Gilmore Road,
Fairfield, OH 45014

STEADFAST INSURANCE COMPANY
1299 Zurich Way
Schaumburg, IL 60196
                Defendants.
______________________________________________________________________________


                                    NOTICE OF REMOVAL
______________________________________________________________________________


       PLEASE TAKE NOTICE that Defendant, THE CINCINNATI INSURANCE COMPANY

(“CINCINNATI”), by and through their attorneys, Leahy Eisenberg & Fraenkel, Ltd. hereby

removes to this Court, Case No. 2020-CV-000918 from the Circuit Court of Dane County,

Wisconsin, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and, in support thereof, states as

follows:

       1.       Plaintiff TRI-NORTH BUILDERS, INC. (“TRI-NORTH”) commenced a civil

action against CINCINNATI and STEADFAST INSURANCE COMPANY (“STEADFAST”) on
        Case: 3:20-cv-00444-wmc Document #: 1 Filed: 05/12/20 Page 2 of 4



or about April 21, 2020 by filing a Complaint in the Circuit Court of Dane County, Wisconsin. As

set forth further below, this case is properly removed to this Court pursuant to 28 U.S.C. 1441

because CINCINNATI has satisfied the procedural requirements for removal and this Court has

subject matter jurisdiction pursuant to 28 U.S.C. 1332.

I.     DEFENDANT HAS SATISFIED THE PROCEDURAL REQUIREMENTS FOR
       REMOVAL

       2.      CINCINNATI was first served with the Complaint on April 22, 2020. Pursuant to

28 U.S.C. § 1446(b), this Notice of Removal is timely filed because it has been filed within thirty

(30) days of service.

       3.      The Circuit Court of Dane County is located within the Western District of

Wisconsin. Venue is thus proper, pursuant to 28 U.S.C. § 1441(a) because this is the district

“embracing the place where such action is pending.”

       4.      No previous application has been made for the relief requested herein.

       5.      Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants have consented to the

removal of the action.

       6.      Pursuant to 28 U.S.C. § 1446(a), a complete copy of the Complaint is attached

hereto as Exhibit 1. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

served upon counsel for Plaintiff and a copy is being filed with the clerk of the Circuit Court of

Dane County, Wisconsin.

II.    REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
       JURISDITION PURSUANT TO 28 U.S.C. §§ 1332 AND 1441.
       7.      As set forth below, the case is subject to removal under 28 U.S.C. §§ 1332(a) and

1441(b) because there is complete diversity of parties and the matter in controversy exceeds

$75,000.00.
        Case: 3:20-cv-00444-wmc Document #: 1 Filed: 05/12/20 Page 3 of 4



       A.      THERE IS COMPLETE DIVERSITY OF PARTIES PURSUANT TO 28
               U.S.C. §§ 1332(a)(1).

       8.      Plaintiff, TRI-NORTH, is a Wisconsin Corporation with its corporate

headquarters located Fitchburg, Wisconsin. (Compl. ¶ 1). Plaintiff, therefore, is deemed a citizen

of Wisconsin for the purposes of 28 U.S.C. § 1332.

       9.      Defendant, CINCINNATI, is an Ohio company with its corporate headquarters

located in Fairfield, Ohio. CINCINNATI, therefore, is deemed a citizen of Ohio for the purposes

of 28 U.S.C. § 1332.

       10.     Upon information and belief, Defendant, STEADFAST, is a Delaware corporation

with its principal place of business located in Schaumburg, Illinois. STEADFAST, therefore, is

deemed a citizen of Delaware and/or Illinois for the purposes of 28 U.S.C. § 1332.

       11.     Based on the foregoing, each party is a citizen of a different state. Thus, complete

diversity of citizenship exists pursuant to 28 U.S.C. § 1332(a)(1).

       B.      THE AMOUNT IN CONTROVERSY EXCEEDS 1 MILLION DOLLARS.
       12.     Plaintiff alleges that CINCINNATI’s is contractually responsible and must provide

coverage under the Cincinnati Policy for TRI-NORTH’s losses related to the trapped moisture in

the hotel walls, including the costs of mitigation and remediation. (Compl. ¶ 29).

       13.     Plaintiff alleges that as a result of CINCINNATI’s denial of coverage,

CINCINNATI is in material breach of CINCINNATI’s obligations to TRI-NORTH under the

Cincinnati Policy. (Compl. ¶ 32).

       14.     Assuming, solely for the sake of establishing removal jurisdiction, that Plaintiff’s

allegations are true, TRI-NORTH claims it has been damaged in the amount of $1,347,680.71 as

a direct and proximate result of CINCINNATI’s material breach. (Compl. ¶ 33).
        Case: 3:20-cv-00444-wmc Document #: 1 Filed: 05/12/20 Page 4 of 4



       15.    Based on the foregoing, the amount in controversy requirements of 28 U.S.C. §

1332(a) are met, as the amount exceeds $75,000.00

       WHEREFORE, for the foregoing reasons, CINCINNATI respectfully requests that this

Court remove this case from the Circuit Court of Dane County to this Court pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446.


       Dated this 12th day of May, 2020.


                                            Respectfully Submitted,

                                            THE CINCINNATI INSURANCE COMPANY


                                    By:     /s/ David I. Walters
                                            David I. Walters (State Bar No. 1119118)


LEAHY, EISENBERG & FRAENKEL, LTD.
David I. Walters
33 W. Monroe Street, Suite 1100
Chicago, Illinois 60603
Tel: (312) 368-4554
Fax: (312) 368-4562
E-mail: diw@lefltd.com
